              Case 1:20-cv-04482-LGS Document 27 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 RACHEL ISAAC HAGER,                                            :
                                            Plaintiff           :
                                                                :   20 Civ. 4482 (LGS)
                            -against-                           :
                                                                :         ORDER
 JAY F. STEELE, ET AL.,                                         :
                                            Defendants.         :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by Order dated July 28, 2020, the initial pretrial conference (“IPTC”) scheduled

for July 30, 2020, was cancelled (Dkt. No. 20), a case management plan and scheduling order issued

(Dkt. No. 21) and the parties were referred for mediation to the Court’s Mediation Program (Dkt. No.

22);

        WHEREAS, on August 3, 2020, the parties jointly requested a reinstatement of the IPTC (Dkt.

No. 24), and the IPTC was held on August 13, 2020. For the reasons stated at the IPTC, it is hereby

        ORDERED that the parties shall proceed with mediation, which is to be completed by

September 30, 2020, (Dkt. No. 22). Per the Order at Dkt. No. 20, the parties are reminded to file a

joint status letter within two business days upon completion of mediation, apprising the Court of the

outcome of mediation. Discovery is stayed pending the outcome of mediation. It is further

        ORDERED that if Plaintiff seeks to replead, by August 27, 2020, Plaintiff shall file a letter

motion seeking leave to replead, attaching the proposed amended complaint. Defendants shall file any

opposition to the letter motion by September 3, 2020. Each letter shall not exceed three pages.



Dated: August 13, 2020
       New York, New York
